Citation Nr: 0007455	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-19 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1952 to 
February 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO treated the veteran's notice of 
disagreement, which did not specify disagreement with any 
particular rating decision, to be a notice of disagreement 
with both the April 1998 rating decision, and with an October 
1997 rating decision, under which it was determined that the 
veteran had not submitted new and material evidence to reopen 
claims of entitlement to service connection for residual of a 
left ear injury and acute bronchitis.  The statement of the 
case addressed all three issues.  The veteran's substantive 
appeal was limited to the issue of whether new and material 
evidence had been submitted to reopen the claim for an 
acquired psychiatric disorder, and neither the veteran nor 
his representative has offered any subsequent statement that 
might be construed as an appeal as to the left ear injury or 
bronchitis.  Accordingly, the issues addressed in the October 
1997 rating decision are not before the Board.  See 38 
U.S.C.A. §§ 7104, 7108 (West 1991).


REMAND

In July 1999, the appellant submitted to the RO a statement, 
dated in May 1998, from Juan Jose Perez Reillo, M.D.  The RO 
failed to issue a supplemental statement of the case (SSOC).  
See 38 C.F.R. § 19.37(a) (1999).  This appeal was transferred 
to the Board in November 1999.  On November 8, 1999, notice 
was provided to the appellant and his representative that the 
appellant's appeal had been certified to the Board and that 
the appellate records had been transferred to the Board.  See 
38 C.F.R. § 20.1304(a) (1999).  In January 2000 the RO 
forwarded Dr. Perez Reillo's statement to the Board.  See 
38 C.F.R. § 19.37(b) (1999).  Because the RO failed to issue 
an SSOC when it received Dr. Perez Reillo's statement from 
the appellant in July 1999 and the appellant has not waived 
consideration of the additional evidence by the RO, this case 
must be returned to the RO for consideration of the evidence 
and the issuance of an SSOC.  See 38 C.F.R. §§ 19.37, 
20.1304(c) (1999).

Further, in July 1999, the appellant requested that RO obtain 
additional medical records from Dr. Perez Reillo.  The 
appellant provided the appropriate release.  The RO did not 
request these records or notify the appellant that it was his 
responsibility to provide them.  The RO should ask the 
appellant to complete another release form, as the one he 
provided has now expired, and request those records.

Further, at a February 1993 VA mental disorders examination, 
the veteran reported that he had received previous 
psychiatric treatment at VA facilities in Mayaguez, Puerto 
Rico; Miami, Florida; and Orlando, Florida.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These records must 
be obtained.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should request the veteran's 
medical records from the VA facilities in 
Miami, Florida; Orlando, Florida; and 
Mayaguez, Puerto Rico, to include all 
records maintained electronically, e.g., 
by computer, and on microfiche or paper.  
The RO should associate all requests and 
records received with the claims file.

2.  The RO should ask the appellant to 
provide a release for the medical records 
of Dr. Perez Reillo.  The RO should 
request the veteran's treatment records.  
Associate all requests and records 
received with the claims file.  If the 
request for private records is 
unsuccessful, notify the appellant that 
it is his responsibility to present these 
records and allow an appropriate 
opportunity for response.  38 C.F.R. 
§ 3.159(c) (1999).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, including the May 1998 statement 
by Dr. Perez Reillo.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

